Citation Nr: 1721135	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for posttraumatic stress disorder (PTSD), to include the propriety of the reduction of the rating from 10 to zero percent, effective August 1, 2009.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2002 to September 2004.  

By way of procedural history, the RO granted service connection for PTSD and assigned a 10 percent rating in a May 2007 rating decision.  In a February 2009 rating decision, the RO proposed to reduce the rating to a noncompensable (zero percent) rating.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which decreased the rating from 10 to zero percent, effective August 1, 2009.  Subsequently, the Veteran filed a notice of disagreement in June 2009, and in response to a November 2009 statement of the case, the Veteran perfected his appeal in December 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an increased rating for his service-connected PTSD.

In the February 2009 rating decision that proposed to reduce the rating for the Veteran's PTSD the RO reasoned that the Veteran failed to attend a scheduled re-examination.

Subsequent to the rating reduction, the Veteran filed a notice of disagreement in which he stated essentially disagreed with the reduction.  He stated that, if anything, the symptoms of his PTSD had worsened, not improved.  He also stated that in order to attend an examination he needs ample time to notify his employer.  He indicated that his work hours vary.

On the December 2009 VA Form 9, he reported disruptions in his marriage and domestic situation and attributed the problems to his service-connected PTSD.  

The RO scheduled a March 9, 2013 (Saturday) VA examination to determine the current level of the Veteran's disability.  However, the appointment was cancelled by the clinic with a notation that the provider was unable to report to an examination on that Saturday.  

Thereafter, the examination was rescheduled for a week later and the Veteran failed to appear.  Under 38 C.F.R. §  3.655 , if a Veteran does not appear at a scheduled VA examination that is required to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record. 

Notably, there is no record in VACOLS, the Veterans Benefits Management System, or Virtual VA that notice of the rescheduled examination was sent to the Veteran.  In such circumstance, the Board finds that good cause has been shown to provide the Veteran an additional opportunity to present to an examination.  Indeed, the Board stresses the importance of having a thorough and contemporaneous medical examination in evaluating the current nature and severity of the Veteran's PTSD.  It is also noted that a veteran must cooperate in the development of the evidentiary record to its fullest extent, and the failure to cooperate may precipitate adverse action to the interests of the claims.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Finally, on remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, and any additional, identified private medical records, with the Veteran's authorized consent.
2.  After associating any outstanding medical evidence, reschedule the Veteran for a VA examination to assist in determining the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner.

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by PTSD, which may affect his ability to function and perform tasks in a work setting.

All opinions should be accompanied by a complete rationale.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this additional VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




